Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/280,333, filed 3/26/2021.
A preliminary amendment was filed amending claims 1-10 and adding claims 11-20.
Claims 1-20 are pending and examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2021 is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 8, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemaitre(U.S. Pat. Appl. Publ. 2008/0099271; cited on IDS filed 3/26/2021).
Lemaitre discloses an electromechanical actuator(see Fig. 1) for a closure, covering or solar protection installation, 
the electromechanical actuator (11) comprising at least:
 an electric motor(inside 22, see para. [0056]), 
a casing(22), the electric motor being mounted inside the casing(22), in an assembled configuration of the electromechanical actuator (11), 
a torque support(30, see para. [0060]), the torque support being arranged at a first end of the casing(see Fig. 1) of the electromechanical actuator, in the assembled configuration of the electromechanical actuator, the torque support comprising a shaft(38), the shaft extending along an axis of rotation of the electromechanical actuator(see Fig. 1),
a vibration filtering module(70, 97, see paras. [0064] and [0069]), the vibration filtering module being arranged inside the casing(see Fig. 7) of the electromechanical actuator, in the assembled configuration of the electromechanical actuator, 
wherein the vibration filtering module comprises at least: 
a transmission element(70), the transmission element being mounted around the shaft(38) of the torque support(30) and being fixed to the casing(11) using at least a first fixing element(28 inserted into 29, see para. [0057]), in the assembled configuration of the electromechanical actuator, 
an end stop(96), the end stop(96) being connected to the shaft(38) of the torque support(30), 
a first viscoelastic element(top element 97, see Fig. 7), the first viscoelastic element being arranged between the torque support(30) and a first end(being interpreted as top radial of the groove 74, see Fig. 7) of the transmission element, according to a direction of the axis of rotation and in the assembled configuration of the electromechanical actuator, and 
a second viscoelastic element(bottom element 97, see Fig. 7), the second viscoelastic element being arranged between a second end(being interpreted as a surface of groove 74) of the transmission element and the end stop, according to the direction of the axis of rotation and in the assembled configuration of the electromechanical actuator, the second end of the transmission element being opposite to the first end of the transmission element.
Regarding claim 2, Lemaitre discloses the electromechanical actuator for a closure, covering or solar protection installation according to claim 1, wherein the transmission element comprises a first housing(70), wherein the shaft(38) of the torque support is configured to be arranged inside the first housing(see Fig. 5) of the transmission element, in the assembled configuration of the electromechanical actuator.
Regarding claims 6 and 13, Lemaitre discloses the electromechanical actuator (11) for a closure, covering or solar protection installation according to claims 1 and 2, wherein the end stop(96) is fixed to the shaft(38) of the torque support using at least a second fixing element(94), in the assembled configuration of the electromechanical actuator.
Regarding claim 8, Lemaitre discloses the electromechanical actuator for a closure, covering or solar protection installation according to claim 1, wherein the end stop(94) forms an integral part of the shaft of the torque support(the installation of the end stop on the shaft is considered to result in the end stop being an integral part of the shaft).
Regarding claim 10, Lemaitre discloses a closure, covering or solar protection installation(see abstract) comprising a screen(see para. [0001]), a winding tube(25) and an electromechanical actuator according to any one of claims 1 to 9 claim 1, wherein the screen being is arranged in such a way so as to be able to be wound onto the winding tube(see para. [0056]) and the winding tube being is arranged in such a way so as to be rotationally driven by the electromechanical actuator(see para. [0057]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lemaitre.
Lemaitre discloses the electromechanical actuator (11) for a closure, covering or solar protection installation (6) according to claim 6, but lacks the end stop (38) is made in the form of a washer.
The use of a washer with a nut is well known in the construction are.
Therefore, to have added a washer to the element of Lemaitre would have been well within the purview of a skilled artisan to have allowed for the protection and distribution of load of the connected surfaces.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lemaitre in view of Feldstein(U.S. Pat. Appl. 2017/0241200; cited on IDS filed 3/26/2021).
Lemaitre discloses the electromechanical actuator (11) for a closure, covering or solar protection installation according to claim 1, but lacks the electromechanical actuator having at least a battery.
Feldstein discloses a cover or closure having a motor(502) and a battery(506, see Fig. 5).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the casing of Lemaitre with a battery, as disclosed by Feldstein, in order to have been able to do away with a mains power supply so unsightly wires are no longer necessary, and for better efficiency and easier installation.


Allowable Subject Matter
Claims 3-5, 11-12 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No prior art of record shows an actuator having torque support with a shaft, and a vibration filtering module having a transmission element having first and second ends and a first housing, an end stop, and a first and second viscoelastic element, wherein the shaft comprises at least an element in relief and the transmission element comprises at least a recessed element extending away from the axis of rotation from an internal surface of the first housing, the element in relief is configured to cooperate with the recessed element, as in claim 3, or an actuator having torque support with a shaft, and a vibration filtering module having a transmission element with a first housing, an end stop, and a first and second viscoelastic element, wherein the transmission element comprises at least a second housing, the first and second viscoelastic elements constitute a vibration filtering member and form a single piece, the vibration filtering member extending inside the second housing and beyond the first and second ends of the transmission element, as in claims 4 and 11, or an actuator having torque support with a shaft, and a vibration filtering module having a transmission element with a first housing, an end stop, and a first and second viscoelastic element, wherein the transmission element comprises at least a second housing and the first and second viscoelastic element and the second viscoelastic elements respectively form a distinct piece, at least one of the first and second viscoelastic elements extending partially inside the second housing and beyond one of the first and second ends of the transmission element, as in claims 5 and 12, nor any motivation to do so.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/